
	
		I
		112th CONGRESS
		1st Session
		H. R. 1328
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2011
			Mr. Hinchey (for
			 himself, Ms. Chu,
			 Mr. Grijalva,
			 Mr. Jackson of Illinois,
			 Mr. Paul, Ms. Schakowsky, Mr.
			 Van Hollen, and Ms.
			 Norton) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for coverage of qualified acupuncturist services under part B of the
		  Medicare Program, and to amend title 5, United States Code, to provide for
		  coverage of such services under the Federal Employees Health Benefits
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Acupuncture Coverage Act of
			 2011.
		2.Coverage of
			 acupuncturist services under Medicare
			(a)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is
			 amended—
				(1)by striking
			 and at the end of subparagraph (EE);
				(2)by inserting
			 and at the end of subparagraph (FF); and
				(3)by adding at the
			 end the following new subparagraph:
					
						(GG)qualified acupuncturist services (as
				defined in subsection
				(iii));
						.
				(b)Services
			 describedSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended
			 by adding at the end the following new subsection:
				
					(iii)Qualified acupuncturist services(1)The term qualified
				acupuncturist services means such services furnished by a qualified
				acupuncturist (as defined in paragraph (2)) and such services and supplies
				furnished as an incident to services furnished by the qualified acupuncturist
				which the qualified acupuncturist is legally authorized to perform under State
				law (or the State regulatory mechanism provided by State law).
						(2)The term qualified
				acupuncturist means an individual who has been certified, licensed, or
				registered as an acupuncturist by a State (or the State regulatory mechanism
				provided by State
				law).
						.
			(c)Payment
			 rules
				(1)Determination of
			 amount of paymentSection 1833(a)(1) of the
			 Social Security Act (42 U.S.C.
			 1395l(a)(1)) is amended—
					(A)by striking
			 and before (Z); and
					(B)by inserting
			 before the semicolon at the end the following: , and (AA) with respect
			 to qualified acupuncturist services described in section 1861(s)(2)(GG)), the
			 amounts paid shall be the amount determined by a fee schedule established by
			 the Secretary for purposes of this clause (but in no event shall such amount
			 exceed the fee schedule amount provided under section 1848 for the same service
			 performed by a physician);.
					(2)Separate payment
			 for services of institutional providersSection 1833(a)(2)(B) of
			 such Act (42 U.S.C. 1395l(a)(2)(B)) is amended, in clauses (i) and (ii), by
			 inserting and in the case of qualified acupuncturist services furnished
			 at any time after 1999, each place it appears.
				(d)Effective
			 dateThe amendments made by this section apply to services
			 furnished on or after January 1, 2012.
			3.Coverage of
			 acupuncturist services under Federal employees health benefit plans
			(a)In
			 generalSection 8902(k)(1) of title 5, United States Code, is
			 amended by inserting acupuncturist, after nurse
			 midwife, each place it appears.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 services provided on or after January 1, 2012.
			
